Citation Nr: 0904325	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to Department of Veterans Affairs Dependency 
and Indemnity Compensation (DIC) benefits for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Gerald L. Collins, Esq.




WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran retired in September 1973 with over 22 years of 
active military service.  He died in January 2005.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that rating decision, the RO 
denied entitlement to DIC benefits for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151, and denied 
service connection for the cause of the veteran's death.  The 
appellant testified at a Board hearing held at the RO in 
April 2007.

Although in her notice of disagreement the appellant only 
addressed 38 U.S.C.A. § 1151 as the claimed basis of 
entitlement, the record shows that the RO issued her a 
statement of the case which provided the regulations 
pertaining to establishing service connection for the cause 
of the veteran's death.  At her April 2007 hearing, the 
appellant presented testimony concerning both claimed bases 
of entitlement.  Given the above, the Board finds that the 
issues developed for appellate review are as listed on the 
title page of this action.

The Board notes that on September 21, 2006, VA placed a stay 
on the adjudication of all cases potentially impacted by the 
opinion of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
In Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), the Court agreed to impose its own stay on VA's 
adjudication of such cases, until such time as the U.S. Court 
of Appeals for the Federal Circuit issued a mandate in the 
pending appeal of the Haas decision.  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) where it reversed the Court.  The 
Federal Circuit issued its mandate in Haas effective October 
16, 2008. 

The appellant in Haas filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  On January 22, 2009, VA lifted the 
stay imposed on the adjudication of cases potentially 
affected by the Haas litigation.

The appellant's appeal has been advanced on the Board's 
docket by reason of her advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008). 



FINDINGS OF FACT

1.  The veteran died in January 2005; his death certificate 
lists the immediate cause of death as aspiration pneumonia, 
with the underlying cause of death listed as stage IV non 
small cell lung cancer with bone metastasis, and other 
significant conditions listed as anemia, hypercalcemia, 
hypertension, and hyperlipidemia.  

2.  The veteran's death was not caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in transporting the veteran or in furnishing him 
medical treatment, or by an event not reasonably foreseeable. 



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the appellant with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in February 2005 and June 2005 correspondences, 
except as to the information and evidence necessary to 
substantiate the effective date assignable for the grant of 
benefits in the event of a successful claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
that the Board finds that she is not entitled to DIC benefits 
pursuant to 38 U.S.C.A. § 1151, she can not have been 
prejudiced by any failure to notify her of the downstream 
element of the proper effective date.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  The Board notes that the 
representative, at the April 2007 hearing, referred to 5 days 
worth of missing records.  The Board has reviewed the medical 
records on file and finds no indication that any records 
remain outstanding.

Although a VA medical opinion addressing the etiology of the 
veteran's death was not obtained in this case, the Board 
finds that there is no reasonable possibility that such a 
medical opinion would aid in substantiating the claim.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. 
§ 5103A(a) (West 2002).  In this regard, the record contains 
no competent evidence suggesting that the veteran's fatal 
conditions were in any manner related either to VA's 
transportation of him on January 4, 2005, or to VA's care of 
him from that date until his death.  The only evidence 
supportive of the claim consists of the statements of the 
appellant and her son, both laypersons, asserting that the 
veteran was left out in stormy weather by VA and contracted 
pneumonia from this experience, and that more aggressive 
treatment modalities were never discussed with her, leading 
to, in her opinion, the hastening of the veteran's death.  As 
will be discussed in further detail below, however, the 
record does not corroborate the appellant's contention 
regarding the transport of the veteran, and no opinion is on 
file which even remotely suggests that the veteran contracted 
pneumonia from VA transportation or from any other care.  
Moreover, the record shows that a VA physician specifically 
discussed possible treatment options for the veteran, 
including antibiotics, but that both she and the veteran 
agreed only to palliative care.  Under these circumstances, 
the Board finds that a VA medical opinion is not necessary to 
substantiate the appellant's claim. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying death in the same manner as if such 
death were service-connected.  A death is considered a 
qualifying death if it was not the result of the veteran's 
willful misconduct and (1) the death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and 
(i) that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The appellant contends that VA's improper care of the veteran 
caused or contributed to his death.  Specifically, she argues 
that VA was negligent in its transportation of the veteran 
from the University of New Mexico Hospital on January 4, 
2005.  She argues that VA transported the veteran in 
inclement weather conditions dressed in just a gown, or just 
some type of shirt, thereby leaving him soaked and resulting 
in the fatal aspiration pneumonia.  She also contends that VA 
improperly limited its care of the veteran to palliative 
measures. 

Upon careful consideration of the appellant's contentions, as 
well as the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.

In this regard although the appellant has submitted a weather 
report showing that temperatures on January 4, 2005, the day 
the veteran was transported to the VA medical facility, 
ranged from 34° F to 50° F, with rain and snow, the records 
on file do not indicate that the veteran presented in a 
bedgraggled state.  In fact, despite her contention that he 
was soaked enough to require her and the nurses to bathe him, 
review of the nursing notes for that day do not mention the 
veteran arriving in such a state.  The absence of any such 
mention is particularly conspicuous given that it is 
reasonable to expect documentation of such an event requiring 
a substantial portion of a nurse's time, and given the 
appellant's recollection that the nurses were "appalled" at 
how the veteran had been treated.  The Board also notes that 
the VA medical facility's own investigation into her 
allegations, as reported to a member of Congress, disclosed 
that he was transported in his own clothes (not a gown), did 
not return wet, and was not experiencing breathing problems 
when he returned.  The Board accordingly finds the 
appellant's account of the veteran's condition during his 
transportation by VA on January 4, 2005 to lack credibility.

More importantly, however, none of the treating or examining 
clinicians suggested any relationship between the veteran's 
aspirational pneumonia and his transportation on the 
referenced day.  The records show that the veteran in fact 
was already in a declining state of health prior to that day.  
Specifically, VA treatment records show that as of January 2, 
2005, the veteran was requiring maximal assistance during 
physical and occupational therapy sessions; he had become 
less responsive; and was sleeping more and eating less.  On 
January 4, 2005, records from University of New Mexico 
Hospital indicate that the veteran was being treated 
palliatively and that his overall condition appeared to be 
deteriorating.  

Although the appellant and her son themselves contend that 
VA's transportation of the veteran on the day in question was 
negligent and resulted in his fatal pneumonia, as laypersons, 
they are not competent to offer opinions on matters 
concerning medical causation.  They are, of course, competent 
to relay their observations of the veteran's symptoms 
(although in this case, for reasons already discussed the 
Board finds their account lacking in probative value), but 
ascribing those symptoms to VA's transportation of the 
veteran is beyond their competence.

In short, the record does not corroborate the appellant's 
version of VA's treatment of the veteran in his 
transportation on January 4, 2005, the Board finds her 
account to otherwise lack credibility, and there is no 
competent evidence suggesting that the development of the 
veteran's fatal aspiration pneumonia was caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran, or by an event not reasonably foreseeable.

The appellant also contends that VA improperly limited care 
of the veteran to palliative measures.  She contends that 
more aggressive treatment measures for the pneumonia would 
have at least prolonged his life.  

The record reflects, however, that both the veteran and the 
appellant specifically opted for palliative care only on 
several occasions, including shortly before his death.  The 
veteran was hospitalized for treatment for his stage IV non 
small cell lung cancer with bone metastasis in November 2004.  
As of his admission, the veteran himself only requested 
palliative/comfort care.  Specifically, during treatment for 
an upper gastrointestinal bleed both the veteran and his 
family indicated that he only wished treatment to alleviate 
symptoms due to blood loss.  The veteran indicated that did 
not want any cardiopulmonary resuscitation or intubation 
performed and that he knew his blood loss could lead to his 
death.  

On January 2, 2005, the veteran's health began to decline.  
Due to the veteran's extremely weakened and vulnerable 
condition, on January 5, 2005, a clinical social worker and 
the veteran's attending physician met with the appellant to 
discuss her options.  The appellant indicated that the 
veteran wished to return home for the remainder of his life, 
and indicated that his family was willing to supplement 
whatever care VA and the hospice agency could offer.  The 
appellant requested in writing what services could be 
provided to assist the family from both VA and hospice 
agency.  The hospice was contacted and they responded that 
Medicare would authorize three visits per week, but no more 
than four homemaker hours.  The veteran died on January [redacted], 
2005.  

Treatment records from the veteran's treating physician 
indicate that the veteran was just to be kept comfortable.  
On January 5, 2005, the veteran complained of such pain that 
he had to end his physical therapy session.  On that day, he 
developed copious respiratory secretions, became tachypenic, 
and had diffuse ronchi on examination.  The veteran's 
treatment provider opined that he had most likely developed 
aspiration pneumonia.  Notes from that day indicate that 
after a discussion with the appellant and her son they 
concluded that with the veteran's metastatic cancer treatment 
of the veteran's infection would only prolong his suffering.  
They were in agreement that veteran should "just be kept 
comfortable"  meaning that they did not want any further 
work-up, lab tests, x-rays, antibiotics, intravenous fluids, 
feeding tubes, etc.  They agreed that he was "DNR/DNI," 
comfort care only.  They also agreed to stop the physical and 
occupational therapy.  He indicated that the appellant 
decided that, due to the amount of care that the veteran was 
requiring and the fact that he was immediately dying, she 
would keep him in the hospital for his passing.  The 
appellant felt that even with home hospice it would be too 
difficult to care for him at home.  The veteran was provided 
with pain medications and bowel regime medications and passed 
away on January [redacted], 2005.  

Although the appellant and her son testified that the 
treating physician did not discuss the option of aggressive 
care, his entry clearly shows that he did in fact discuss the 
option of palliative care only versus more aggressive care of 
the veteran.  The Board finds his contemporaneous recordation 
of their conversation to be of far greater probative value 
that the testimony of the appellant and her son, years later, 
as to whether the physician did inform them of the available 
treatment options.  There notably is no opinion of record, 
outside of that of the appellant and her son, suggesting that 
VA's provision of only palliative care for the veteran was 
negligent or the like, particularly given that the veteran 
and appellant both specifically declined more aggressive 
care.  Nor is there any opinion, again outside of that of the 
appellant and her son, that the failure to provide the 
veteran with antibiotics or any other treatment modality in 
fact did hasten the veteran's death.  Such determinations are 
not matters within the competence of laypersons.  

Given the clearly expressed decision by both the veteran and 
the appellant during the final weeks of his life to forgo any 
but palliative care, including antibiotic treatment, and in 
the absence of competent evidence which in any event suggests 
that the failure to provide more aggressive care resulted in 
his death, including through hastening his demise, the Board 
finds that the evidence as a whole does not demonstrate that 
the veteran's death was caused by carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA 
in furnishing medical treatment to the veteran, or by an 
event not reasonably foreseeable. 

In sum, the competent evidence does not suggest that the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, or an event not 
reasonably foreseeable, either in VA's transportation of the 
veteran, or in his VA treatment beginning at his arrival at 
the VA medical facility until his death.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to DIC benefits for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.



REMAND

The appellant also contends that the veteran's fatal lung 
cancer is etiologically related to service.  Specifically, 
she contends that he was exposed to herbicides in Vietnam.  
He was awarded the Vietnam Campaign Medal and the Vietnam 
Service Medal, but his service personnel records do not 
suggest any actual duty in or visitation to Vietnam.

The record shows that the appellant was not provided with 
appropriate notice under 38 U.S.C.A. § 5103(a) as to the 
information and evidence necessary to substantiate her claim 
for service connection for the cause of the veteran's death.

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) established enhanced notification requirements 
in cause of death cases.  In particular, the Court required 
VA to notify an appellant of the conditions for which service 
connection was in effect at the time of death.  In this case, 
the veteran was service-connected for bilateral knee 
disorders and for hearing loss when he died.  The appellant 
was not informed of this in either the February 2005 or the 
June 2005 notice letters, nor has she demonstrated actual 
knowledge that service connection was in effect for those 
disorders.  In addition, she was not adequately advised of 
the information and evidence necessary to substantiate her 
claim on either a direct or a secondary basis.

Given the deficient notice as to the claim of service 
connection for the cause of death, the Board concludes that 
further procedural development is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the appellant a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must provide the appellant with 
(1) a statement of the conditions for 
which the veteran was service connected 
at the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate the 
DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the conditions not 
yet service connected.  The letter must 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant, and which part, if any, 
the RO will attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

2.  The RO should contact the appellant, 
through her attorney, and request that 
she identify specific names, addresses, 
and approximate dates of treatment for 
all health care providers, private and 
VA, who may possess additional records 
for the veteran pertinent to the 
remaining claim on appeal.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and her representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and her representative an 
opportunity to respond. 

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


